Title: To James Madison from Tobias Lear, 30 March 1807
From: Lear, Tobias
To: Madison, James



Algiers March 30t: 1807.

I have the honor to inform you that I have this day drawn upon you in favor of Richd. OBrien Esqr. at 30 days sight, for two thousand dollars on Account of the United States, for their Barbary Affairs, which I pray you will have the goodness to honor and pass the Same to Account.  With great respect I have the honor to be Sir Your Most Obedt. Servt.

Tobias Lear


Exchange for $2000. dollars.


Algiers March 30t. 1807.


At thirty days sight of this my first of Exchange (second and third of the same tenor and date, not paid) please to pay to the Order of Richard OBrien Esqr. the sum of two thousand dollars, value received on account of the United States of America for their Barbary Affairs, and place the same to account as per Advice from, Your Most Obedt. Servt.


Tobias Lear

